DETAILED ACTION

Response to Amendment
The Amendment filed 6/24/2022 has been entered. Claims 1-13 remain pending in the application. Claims 6-7 and 12 were withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cutting blade" in line 13.  There is insufficient antecedent basis for this limitation in the claim. As there can be many different cutting blade within the punching die, it is unclear what “the cutting blade” is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spiesshofer (US 20150047517) in view of Hale (GB 2109737 A).
Regarding claim 1, Spiesshofer teaches a punching device, comprising: 
a moving platen (1.1, see Figure 1) and a facing platen (3, see Figure 1) structured to be vertically arranged to face each other; 
a moving mechanism (2, see Figure 1) structured to cause the moving plate platen to vertically move toward the facing platen; and 
a control unit (4, see Figure 1) structured to control the moving mechanism, wherein 
the punching device structured to punch punches a workpiece into a predetermined shape with a punching die (1.2, see Figure 1) to at least one of the moving platen and the facing platen by bringing the moving platen closer to the facing platen using the moving mechanism, and
the moving mechanism includes: 
a plurality of pressurizing mechanisms (2.3, 2.5, see Figure 1) structured to pressurize the moving platen toward the facing platen with a plurality of pressurizers having different positions in a horizontal direction from one another (see Figure 1), respectively; and 
a plurality of drive sources (2.2, see Figure 1) structured to drive the plurality of pressurizing mechanisms (paragraph 0165), respectively; and 
the moving platen is structured to be brought closer to the facing platen by driving each of the plurality of the drive sources so that the workpiece is pressed (paragraph 0165). 
Spiesshofer fails to teach the punching die having a cutting blade attached, the workpiece is punched into the predetermined shape of the cutting blade of the punching die.
Hale teaches an apparatus for pressing or punching metal depending with set of die (32/31, see Figure 1) attached to the device.
It would have been obvious to one of ordinary skill in the art to modify the device of Spiesshofer to exchange the pressing die into a cutting die (with a cutting blade), as taught by Hale, in order to cut metal sheet into shape (page 1, lines 6-13 of Hale). The resulting device of modified Spiesshofer teaches the workpiece is punched into the predetermined shape of the cutting blade of the punching die (page 1, lines 6-13 of Hale).
Regarding claim 2, modified Spiesshofer teaches the pressurizing mechanisms are eccentric rotating body drive transmission mechanisms (e.g., 2.3, 2.5) that convert rotational movement of the drive sources into vertical movement of the moving platen by an eccentric rotating body (paragraph 0165 of Spiesshofer).
Regarding claim 3, modified Spiesshofer teaches the pressurizing mechanisms pressurize the moving platen toward the facing platen in pressurizing operation wherein the pressurizers is capable to be displaced to a stop position so as not to reach a dead center of the eccentric rotating body drive transmission mechanisms since the pressurizer can stop at any position (see Figure 1, paragraph 0165 of Spiesshofer).
Regarding claim 4, modified Spiesshofer teaches the control unit limits generated torque when the drive sources are driven since the control unit can set the limit of generated torque wherein an upper limit value of the generated torque is changed depending on a rotation position of the eccentric rotating body since the control unit can change the generated torque during force compensation operation (see Figure 1, paragraph 0165 of Spiesshofer).
Regarding claim 5, Spiesshofer discloses the invention substantially as claimed except for each of the pressurizers being arranged to be located at each corner of a rectangle to be included within a region of the moving platen.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a press with four drive devices wherein each drive device being arranged on each corner on Spiesshofer since such arrangement would have provided better control to achieve proper punching operation.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claims 8-9, Spiesshofer fails to explicitly teach a transporting unit structured to load and unload the workpiece between the moving platen and the facing platen as presently claimed in claim 8 and the facing platen is an upwardly fixed platen structured to be fixed to a housing of the device above the moving platen as presently claimed in claim 9.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a transporting unit wherein a fixed platen is fixed above a moving platen on Spiesshofer since the examiner takes Official Notice that the use of transporting unit as old and well known in the art for the purpose of loading and unloading a workpiece and arrangement of the fixed platen being above the moving platen as an alternative die arrangement.  
Examiner has taken Official Notice that that the use of transporting unit as old and well known in the art for the purpose of loading and unloading a workpiece and arrangement of the fixed platen being above the moving platen as an alternative die arrangement.  It is taken to be admitted prior art because Applicant has failed to traverse the Examiner's assertion of Official Notice.
Regarding claim 10, Spiesshofer fails to explicitly teach a setting of a punching process is changed based on identification information of the punching die attached and control information associated with the identification information. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide identification information of the punching die to change control information to set a punching process on Spiesshofer since the examiner takes Official Notice that providing punching die identification to set a punching process is old and well known in the art for the purpose of setting up desired punching operation.  
Examiner has taken Official Notice that providing punching die identification to set a punching process is old and well known in the art for the purpose of setting up desired punching operation.  It is taken to be admitted prior art because Applicant has failed to traverse the Examiner's assertion of Official Notice.

Regarding claim 11, Spiesshofer teaches a punching method for punching a workpiece into a predetermined shape with a punching die attached to at least one of a moving platen (1.1, see Figure 1) and a facing platen (3, see Figure 1) by bringing the moving platen closer to the facing platen that is vertically arranged to face the moving platen, the punching method comprising:
controlling a moving mechanism (2, see Figure 1) by a control unit (4, see Figure 1) to cause the moving plate platen to vertically move toward the facing platen, the moving mechanism including:
a plurality of pressurizing mechanisms (2.3, 2.5, see Figure 1) structured to pressurize the moving platen toward the facing platen with a plurality of pressurizers having different positions in a horizontal direction from one another, respectively; and
a plurality of drive sources (2.2, Figure 1) structured to drive the plurality of pressurizing mechanisms, respectively; and
pressurizing the moving platen toward the facing platen by the plurality of pressurizers so that the workpiece is pressed (paragraph 0165). 
Spiesshofer fails to teach the punching die having a cutting blade attached, the workpiece is punched into the predetermined shape of the cutting blade of the punching die.
Hale teaches an apparatus for pressing or punching metal depending with set of die (32/31, see Figure 1) attached to the device.
It would have been obvious to one of ordinary skill in the art to modify the device of Spiesshofer to exchange the pressing die into a cutting die (with a cutting blade), as taught by Hale, in order to cut metal sheet into shape (page 1, lines 6-13 of Hale). The resulting device of modified Spiesshofer teaches the workpiece is punched into the predetermined shape of the cutting blade of the punching die (page 1, lines 6-13 of Hale).
Regarding claim 13, modified Spiesshofer teaches the controller is structured to control the drive of each of the plurality of the drive sources independently to change the height of each of the plurality of the pressurizers at a position, at which the workpiece is punched into the predetermined shape, individually (paragraph 0103 of Spiesshofer).
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        10/27/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724